--------------------------------------------------------------------------------

Exhibit 10.1



Release Agreement


This Release Agreement (the “Agreement”), by and between Internap Corporation
(the “Company” or “INAP”) and Corey Needles (“You” or “Your”) (the Company and
You collectively referred to as the “Parties”) is entered into and effective as
of December 12, 2018 (the “Effective Date”).


1.          Separation Date.  The Parties acknowledge and agree that Your
employment with the Company will terminate effective as of December 31, 2018
(the “Separation Date”).


2.         Separation Payment.  Provided that You satisfy the conditions of this
Agreement, including the return of all Company property, the Company shall, on
the first business day that is at least eight (8) days after You return an
executed version of this Agreement to the Company’s Chief Administrative
Officer, at 250 Williams Street, Suite E-100, Atlanta, Georgia, 30303, inform
its Accounting department to pay You the sum of Two Hundred Fifty Thousand
Dollars ($250,000.00), minus all applicable withholdings, including taxes and
Social Security (the “Separation Payment”), to be paid monthly in equal
installments of Twenty Thousand Eight Hundred Thirty Three Dollars and Thirty
Four Cents ($20,833.34) payable over a twelve (12) month period, in accordance
with INAP’s normal payroll schedule. These payments will begin after the
Separation Date with the first normally scheduled payroll date following the
date in which this Agreement has been executed and delivered to INAP and has
become irrevocable.


Notwithstanding anything to the contrary set forth above, if You breach this
Agreement, You acknowledge and agree that: (a) You shall return to the Company
ninety-five percent (95%) of the Separation Payment within ten (10) calendar
days after receiving notice from the Company of Your breach, as such amount is
not deemed earned absent Your full compliance with this Agreement; and (b) the
remaining five percent (5%) of the Separation Payment shall constitute full and
complete consideration sufficient to support enforcement of this Agreement
against You, including, but not limited to, enforcement of Your release of
claims set forth below.


3.         Release.  In exchange for the Separation Payment stated above, You
release and discharge the Company1 from any and all claims or liability, whether
known or unknown, arising out of any event, act or omission occurring on or
before the day You sign this Agreement, including, but not limited to, claims
arising out of Your employment or the cessation of Your employment, claims
arising out of the Employment Retirement Income Security Act of 1974 (ERISA), 29
U.S.C. §§ 1001-1461, claims for breach of contract, quasi-contract, promissory
estoppel, tort, negligent hiring, negligent retention, negligent supervision,
negligent training, employment discrimination, wrongful discharge in violation
of public policy, retaliation, or harassment, as well as any other statutory or
common law claims, at law or in equity, recognized under any federal, state, or
local law, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; 42 U.S.C. §1981 through §1988; the Americans
with Disabilities Act of 1990 (“ADA”); the National Labor Relations Act
(“NLRA”); the Employee Retirement Income Security Act of 1974 (“ERISA”); the
Family and Medical Leave Act (“FMLA”); Uniformed Services Employment and
Reemployment Rights Act (“USERRA”); the Genetic Information Nondiscrimination
Act of 2008 (“GINA”); the Colorado Anti-Discrimination Act; the Colorado Job
Protection and Civil Rights Enforcement Act of 2013; the Colorado Lawful
Off-Work Activities Act, C.R.S. 24-34-402.5, the Colorado Labor Peace Act, the
Colorado Constitution, and the Colorado Equal Pay Law, Wage Equality Regardless
of Sex, C.R.S. § 8-5-101 et seq., in each case as the statute may have been
amended,  You also release any claims arising out of or relating to equity or
other ownership interest in the Company.  You further agree that You have
suffered no harassment, retaliation, employment discrimination, or work-related
injury or illness and that you do not believe that this Agreement is a
subterfuge to avoid disclosure of sexual harassment or gender discrimination
allegations or to waive such claims.  You acknowledge and represent that You:
(i) have received full salary, wages, and other compensation (including, but not
limited to, any overtime, bonus, vacation or sick pay, performance award, or
gratuity to which You are entitled for services as an employee of the Company,
if any) for hours You worked for the Company through the date of separation of
Your employment and (ii) do not claim that the Company violated or denied Your
rights under the Fair Labor Standards Act or the Colorado Wage Act.  You agree
that You are not entitled to any additional payment or benefits from the
Company, except as set forth in this Agreement.  Notwithstanding the foregoing,
the release of claims set forth in this Section does not waive Your right to
receive benefits under the Company’s 401(k) or pension plans, if any, that
either (a) have accrued or vested prior to the Effective Date, or (b) are
intended, under the terms of such plans, to survive Your separation from the
Company.


--------------------------------------------------------------------------------





1 For purposes of Sections 3, 4, 5, and 6 of this Agreement, the term “Company”
includes the Company, the Company’s parents, subsidiaries, affiliates, and all
related companies, as well as each of their respective current and former
officers, directors, shareholders, members, managers, employees, agents, and any
other representatives, any employee benefits plan of the Company, and any
fiduciary of those plans.


- 1 -

--------------------------------------------------------------------------------

4.         ADEA/OWBPA Waiver.  By agreeing to this provision, You release and
waive any right or claim against the Company1 arising out of Your employment or
the termination of Your employment with the Company under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), and the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA) (such release
and waiver referred to as the “Waiver”).  You understand and agree that, (a)
this Agreement is written in a manner that You understand; (b) You do not
release or waive rights or claims that may arise after You sign this Agreement;
(c) You waive rights and claims You may have had under the OWBPA and the ADEA,
but only in exchange for payments and/or benefits in addition to anything of
value to which You are already entitled; (d) You are advised to consult with an
attorney before signing this Agreement; (e) You have twenty-one (21) calendar
days (the “Offer Period”) from receipt of this Agreement to consider whether to
sign it.  If You sign before the end of the Offer Period, You acknowledge that
Your decision to do so was knowing, voluntary, and not induced by fraud,
misrepresentation, or a threat to withdraw, alter, or provide different terms
prior to the expiration of the Offer Period.  You agree that changes or
revisions to this Agreement, whether material or immaterial, do not restart the
running of the Offer Period; (f) You have seven (7) calendar days after signing
this Agreement to revoke this Agreement (the “Revocation Period”).  If You
revoke, the Agreement shall not be effective or enforceable, and You shall not
be entitled to the consideration set forth in this Agreement.  To be effective,
the revocation must be in writing and received by the Company’s Chief
Administrative Officer, at 250 Williams Street, Suite E-100, Atlanta, GA 30303,
prior to expiration of the Revocation Period; and (g) this Waiver shall not
become effective or enforceable until the Revocation Period has expired.


5.          No Admission of Liability.  This Agreement is not an admission of
liability by the Company.1 The Company denies any liability whatsoever. The
Company enters into this Agreement to reach a mutual agreement concerning Your
separation from the Company.


6.          Non-Disparagement/Future Employment.  You shall not make any
disparaging or defamatory statements, whether written or oral, regarding the
Company.1  You agree that the Company has no obligation to consider You for
employment should You apply in the future.


7.          Restrictive Covenants.  You acknowledge and agree that: (a) in Your
employment with the Company, You were an officer, an executive, a manager, or a
member of the professional staff to the Company’s executive and management
personnel, within the meaning of Colo. Rev. Stat. § 8-2-113(2)(d); and/or (b)
the Parties entered into this Agreement, including the restrictive covenants set
forth in this Section, for the protection of Trade Secrets of the Company,
within the meaning of Colo. Rev. Stat. § 8-2-113(2)(b); and (c) Your position
was a position of trust and responsibility with access to Trade Secrets of the
Company; and (d) the Trade Secrets and the relationship between the Company and
each of its Employees are valuable assets of the Company which may not be used
for any purpose other than the Company's Business; and (e) the restrictions
contained in this Agreement, including, but not limited to, the restrictive
covenants set forth in in this Section, are reasonable and necessary to protect
the legitimate business interests of the Company, and will not impair or
infringe upon Your right to work or earn a living when Your employment with the
Company ends.


a.          Trade Secrets.  You shall not: (i) use, disclose, reverse engineer,
divulge, sell, exchange, furnish, give away, or transfer in any way the Trade
Secrets for any purpose other than the Company’s Business, except as authorized
in writing by the Company; (ii) retain Trade Secrets, including any copies
existing in any form (including electronic form) which are in Your possession or
control unless the Company has given prior written consent, or (iii) destroy,
delete, or alter the Trade Secrets, unless the Company has given prior written
consent.  The obligations under this Agreement shall, with regard to the Trade
Secrets, remain in effect as long as the information or material involved
constitutes a Trade Secret.  The confidentiality, property, and proprietary
rights protections available in this Agreement are in addition to, and not
exclusive of, any and all other rights to which the Company is entitled under
federal and state law, including, but not limited to, rights provided under
copyright laws, trade secret and confidential information laws, and laws
concerning fiduciary duties.  Notwithstanding anything to the contrary set forth
in this Agreement, pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. §
1833(b)(1)), no individual shall be held criminally or civilly liable under
federal or state law for the disclosure of a trade secret that: (1) is made (x)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


b.        Non-Disclosure of Customer Information.  You shall not divulge or make
accessible to any person or entity the names of Customers or Customer contact
personnel, or any other information contained in Customers’ accounts, to the
extent such names or information constitutes a Trade Secret.


- 2 -

--------------------------------------------------------------------------------

c.          Non-Recruit of Current or Former Company Employees.  During the
Restricted Period, You shall not directly solicit, recruit, induce, or attempt
to induce any Employee (whether or not then employed by the Company) to: (i)
terminate his or her employment relationship with the Company, or (ii) work for
any other person or entity engaged in the Business other than the Company.  For
the avoidance of doubt, the foregoing restriction shall also include prohibiting
You from disclosing to any third party the names, background information, or
qualifications of any Employee, or otherwise identifying any Employee as a
potential candidate for employment.


d.          Non-Solicitation of Customers.  During the Restricted Period, You
shall not solicit any Customer of the Company for the purpose of providing the
Customer, directly or indirectly, either individually or through another person
or entity, any products or services competitive with the Business.  The
restrictions set forth in this subsection apply only to Customers with whom You
had Contact in the performance of Your work duties for the Company.


e.          Non-Solicitation of Prospective Customers.  During the Restricted
Period, You shall not solicit any Prospective Customer of the Company for the
purpose of providing the Prospective Customer, directly or indirectly, either
individually or through another person or entity, any products or services
competitive with the Business.  The restrictions set forth in this subsection
apply only to Prospective Customers with whom You had Contact in the performance
of Your work duties for the Company.


f.          Non-Competition.  During the Restricted Period, You shall not, on
Your own behalf or on behalf of any person or entity, engage in or provide
services to any person or entity that engages in the Business within the
Territory.  The restrictions set forth in the prior sentence are specifically
limited to the performance of any of the services or activities which You
performed, or which are substantially similar to those which You performed, for
or on behalf of the Company.  Nothing in this Agreement shall be construed to
prohibit You from (i) affiliating with or providing services to any person or
entity not engaged in the Business or (ii) performing services or activities
which You did not perform for or on behalf of the Company.  For purposes of this
subsection, “Territory” means within each of the following discrete, severable,
geographic areas:




i.
any state in which You performed services for or on behalf of the Company during
the last one (1) year of Your employment with the Company (or during Your
employment if employed less than one (1) year); and





ii.
the Continental United States; and





iii.
the states of Colorado; and





iv.
the counties of Arapahoe and Douglas, Colorado; and





v.
the city of Greenwood Village, Colorado; and





vi.
a fifteen (15) air mile radius of the Company’s offices located at 5350 S.
Valentia Way, Greenwood Village, CO 80111.



g.          Definitions.  For purposes of this Section 7 only, capitalized terms
shall be defined as follows:


i.          “Business” means the business of providing information technology
(IT) infrastructure services that enable businesses to securely store, host,
access and deliver their online applications and media content through the
Internet. Such services include, but are not limited to: (A) Internet
connectivity, (B) colocation services, (C) hosting services, (D) CDN services,
and (E) “Cloud” computing services.


ii.          “Contact” means any interaction between You and a Customer or
Prospective Customer which: (i) takes place in an effort to establish, maintain,
and/or further a business relationship on behalf of the Company, and (ii) occurs
during the last year of Your employment with the Company (or during Your
employment if employed less than a year).


iii.          “Customer” means any person, business unit, or entity to which the
Company has sold its products or services.


iv.          “Employee” means any person who (i) is employed by the Company at
the time Your employment with the Company ends, (ii) was employed by the Company
during the last year of Your employment with the Company (or during Your
employment if employed less than a year), or (iii) is employed by the Company
during the Restricted Period after the termination of Your employment with the
Company.


v.          “Prospective Customer” means any person or entity to whom the
Company has solicited to purchase the Company’s products or services.


- 3 -

--------------------------------------------------------------------------------

vi.          “Restricted Period” means the time period during Your employment
with the Company, and for twelve (12) months after the Effective Date.   “Trade
Secrets” means the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula, improvement, confidential
business or financial information, listing of names, addresses, or telephone
numbers, or other information relating to the Business of the Company, its
licensors, suppliers, clients, and Customers (including Prospective Customers)
which is secret and is the subject of efforts by the Company to prevent the
secret from becoming available to persons other than those selected by the owner
to have access thereto for limited purposes.  Trade Secrets include, but are not
limited to, (i) future business plans, (ii) the composition, description,
schematic or design of products, future products or equipment of the Company or
any third party, (iii) communication systems, audio systems, system designs and
related documentation, (iv) advertising or marketing plans, (v) information
regarding Customers, Prospective Customers, independent contractors, employees,
clients, licensors, suppliers, or any third party, including, but not limited
to, Customer lists compiled by the Company, and Customer information compiled by
the Company, (vi) Customer supplied audio, and (vii) information concerning the
Company’s or a third party’s financial structure and methods and procedures of
operation.  Trade Secrets shall not include any information that (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure, (ii) has been independently developed and disclosed by
others without violating this Agreement or the legal rights of any party, or
(iii) otherwise enters the public domain through lawful means.


h.          Injunctive Relief.  If You breach or threaten to breach any portion
of this Section, You agree that: (a) the Company would suffer irreparable harm;
(b) it would be difficult to determine damages, and money damages alone would be
an inadequate remedy for the injuries suffered by the Company; and (c) if the
Company seeks injunctive relief to enforce this Agreement, You shall waive and
shall not (i) assert any defense that the Company has an adequate remedy at law
with respect to the breach, (ii) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information, or (iii) require
the Company to post a bond or any other security.  Nothing contained in this
Agreement shall limit the Company’s right to any other remedies at law or in
equity.


i.           Independent Enforcement.  Each of the covenants set forth in this
Section 7 of this Agreement shall be construed as an agreement independent of
(i) each of the other covenants set forth in Section 7, (ii) any other
agreements, or (iii) any other provision in this Agreement, and the existence of
any claim or cause of action by You against the Company, whether predicated on
this Agreement or otherwise, regardless of who was at fault and regardless of
any claims that either You or the Company may have against the other, shall not
constitute a defense to the enforcement by the Company of any of the covenants
set forth in Section 7 above. The Company shall not be barred from enforcing any
of the covenants set forth in Section 7 above by reason of any breach of (y) any
other part of this Agreement, or (z) any other agreement with You.


8.          Confidentiality.  You acknowledge and agree that neither You nor
anyone acting on Your behalf has made or will make any disclosures concerning
the existence or terms of this Agreement to any person or entity, including, but
not limited to, any representative of the media, Internet web page, social
networking site, “blog” or “chat room,” judicial or administrative agency or
body, business entity or association, except: (a) Your spouse; (b) Your
attorneys, accountants, or financial advisors; or (c) any court or government
agency pursuant to an official request by such government agency, court order or
legally enforceable subpoena.  If You are contacted, served, or learn that You
will be served with a subpoena to compel Your testimony or the production of
documents concerning this Agreement or Your employment with the Company, You
agree to immediately notify the Company’s Chief Administrative Officer, by
telephone and as soon as possible thereafter in writing.  If You disclose the
existence or terms of this Agreement pursuant to sub-clauses (a) or (b) of this
paragraph, You shall inform such person or entity (i) of this confidentiality
provision, and (ii) to maintain the same level of confidentiality required by
this provision.  Any breach of this provision by such person or entity shall be
considered a breach by You. You may not use this Agreement as evidence, except
in a proceeding in which a breach of this Agreement is alleged.


9.          Return of Company Property.  You shall immediately return to the
Company all of the Company’s property, including, but not limited to, computers,
computer equipment, office equipment, mobile phone, keys, passcards, credit
cards, confidential or proprietary lists (including, but not limited to,
customer, supplier, licensor, and client lists), tapes, laptop computer,
electronic storage device, software, computer files, marketing and sales
materials, and any other property, record, document, or piece of equipment
belonging to the Company.  You shall not (a) retain any copies of the Company’s
property, including any copies existing in electronic form, which are in Your
possession, custody, or control, or (b) destroy, delete, or alter any Company
property, including, but not limited to, any files stored electronically,
without the Company’s prior written consent. The obligations contained in this
Section shall also apply to any property which belongs to a third party,
including, but not limited to, (i) any entity which is affiliated or related to
the Company, or (ii) the Company’s customers, licensors, or suppliers.


- 4 -

--------------------------------------------------------------------------------

10.         Prohibited Post-Employment Activities.  You acknowledge and agree
that, effective as of the Separation Date: (a) You removed any reference to the
Company as Your current employer from any source You control, either directly or
indirectly, including, but not limited to, any Social Media such as LinkedIn,
Facebook, Google+, Twitter, and/or Instagram, and (b) You are not permitted to
represent Yourself as currently being employed by the Company to any person or
entity, including, but not limited to, on any Social Media. For purposes of this
Section, “Social Media” means any form of electronic communication (such as Web
sites for social networking and micro blogging) through which users create
online communities to share information, ideas, personal messages, and other
content, such as videos.


11.         Attorneys’ Fees.  In the event of litigation relating to this
Agreement other than a challenge to the Waiver, the Company shall, if it is the
prevailing party, be entitled to recover attorneys’ fees and costs of
litigation, in addition to all other remedies available at law or in equity.


12.        Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties.  This Agreement supersedes any prior communications,
agreements, or understandings, whether oral or written, between the Parties
arising out of or relating to Your employment and the termination of that
employment.  The covenants set forth in Section 7 of this Agreement do not
supersede any previous restrictive covenants entered into by the Parties.  Any
such prior restrictive covenants remain in full force and effect, and shall
survive cessation of Your employment.  Other than the terms of this Agreement,
no other representation, promise, or agreement has been made with You to cause
You to sign this Agreement.


13.        Non-Interference.  Notwithstanding anything to the contrary set forth
in this Agreement or in any other agreement between You and the Company, nothing
in this Agreement or in any other agreement shall limit Your ability, or
otherwise interfere with Your rights, to (a) file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local governmental agency or
commission (each a “Government Agency”), (b) communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company, (c) receive an award for information
provided to any Government Agency, or (d) engage in activity specifically
protected by Section 7 of the National Labor Relations Act, or any other federal
or state statute or regulation.


14.       Governing Law/Consent to Jurisdiction.  The laws of the State of
Colorado, and the Defend Trade Secrets Act of 2016, where applicable, shall
govern this Agreement.  If Colorado’s conflict of law rules would apply another
state’s laws, the Parties agree that Colorado law shall still govern.  You agree
that any and all claims arising out of or relating to this Agreement shall be
brought solely and exclusively in a state or federal court of competent
jurisdiction in Colorado.  You consent to the personal jurisdiction of the state
and/or federal courts located in Colorado.  You waive (a) any objection to
jurisdiction or venue, or (b) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.


15.       Successors and Assigns.  This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You and Your heirs and assigns.


16.      Voluntary Agreement.  You acknowledge the validity of this Agreement
and represent that You have the legal capacity to enter into this Agreement. You
acknowledge and agree You have carefully read the Agreement, know and understand
the terms and conditions, including its final and binding effect, and sign it
voluntarily.


17.        Execution.  This Agreement may be executed in one or more
counterparts, including, but not limited to, facsimiles and scanned images, and
it shall not be necessary that the signatures of all Partier hereto be contained
on any one counterpart.  Each counterpart shall for all purposes be deemed to be
an original, and each counterpart shall constitute this Agreement.


If the terms set forth in this Agreement are acceptable, please initial each
page, sign below, and return the signed original to the Chief Administrative
Officer, on or before the 21st day after You receive this Agreement.  If the
Company does not receive a signed original on or before the 21st day after You
receive this Agreement, then this offer is automatically revoked, and You shall
not be entitled to the consideration set forth in this Agreement.


- 5 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.


Internap Corporation
Corey Needles
   
By: /s/ John D. Filipowicz
/s/ Corey Needles
   
Its: Chief Administrative Officer
Date: December 31, 2018
   
Date: December 31, 2018
 





- 6 -

--------------------------------------------------------------------------------